Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species :
I. Claims 1-18, drawn to method for sealing fuel cell components
II. Claims 19-20, drawn to method for manufacturing a fuel cell stack

 The species are independent or distinct because the method for sealing the fuel cell components and the method for manufacturing a fuel cell stack can be done by different processes and are not considered to be obvious variants of one another. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Jacob Ward on September 19, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 14-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US20160036068A1 (Goebel).

Regarding claim 1, Goebel teaches a method for forming seals in a fuel cell stack includes a step of screen printing a first sealing layer on a first flow field plate [abs].
Goebel teaches a method for sealing fuel cell components [abs], comprising: providing a fuel cell component [0026; i.e. #72, #74 to form #91-bipolar plate]; providing a screen printing system [0006, 0031]; applying a seal to a predetermined location on the fuel cell component with the screen printing system [0031];  and contacting the seal to another fuel cell component [0027; i.e. #96 MEA; #98 frame of MEA].

Regarding claim 2, Goebel teaches wherein the fuel cell component includes one of a membrane electrode assembly frame and a bipolar plate [0026; i.e. #72, #74 to form #91-bipolar plate]; and the another fuel cell component includes another of the membrane electrode assembly frame and the bipolar plate [0027 #96, #98 frame of MEA].

Regarding claim 3, Goebel teaches wherein the seal includes a sealing ring [0027, #88].

Regarding claim 4, Goebel teaches wherein the predetermined location includes an outer edge of the fuel cell component [Fig. 4A, 0027].

Regarding claim 5, Goebel teaches wherein the seal is fabricated from a sealing material that is one of UV curable and heat curable [0031-UV curing].

Regarding claim 6, Goebel teaches further comprising curing the sealing material [0031-UV curing].

Regarding claim 7, Goebel teaches wherein the sealing material includes a member selected from a group consisting of a polymer, an elastomer, a silicone, and combinations thereof [0037; silicone rubbers, urethanes, ethylene propylene diene monomer rubbers, and combinations thereof].

Regarding claim 8, Goebel teaches the method of Claim 1, wherein the seal provides a fluid tight sealing effect between the fuel cell components [0025-0026]. It is also noted, the claimed “a fluid tight sealing effect,” is considered a functional limitation. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). It is the Examiner’s position, Goebel teaches the seal as claimed, thus teaches that the seal has a fluid tight sealing effect as the purpose of the seal is to ensure the components that are sealed together are appropriately compressed to one another and allowing appropriate electrical contact with nothing penetrating thru the gaps/ voids. Thus, Goebel inherently teaches the seal provides a seal with a fluid tight effect between the components.

Regarding claim 14, Goebel teaches wherein the applying step and the contacting step are repeated for a predetermined number of additional fuel cell components [0034].

Regarding claim 15, Goebel teaches wherein the screen printing system is configured to print multiple seals across multiple fuel cell components in a single pass [0034].


Regarding claim 17, Goebel teaches wherein the fuel cell component includes one of a membrane electrode frame and a bipolar plate, the seal includes a sealing ring, the predetermined location includes an outer edge of the fuel cell component, the seal is fabricated from a sealing material that is one of UV curable and heat curable, and the seal provides a fluid tight sealing effect between the fuel cell components [please refer to the rejection of claims 1-8 as the limitations claimed in the instant claims are limitations claimed in claims 1-8].

Regarding claim 18, Goebel teaches a fuel cell including a seal manufactured according to the method of Claim 1 [abs; 0025].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9-13 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160036068A1 (Goebel) and further in view of US 5,330,860 (Grot).

Regarding claim 9, Goebel teaches the method of Claim 1, wherein the screen printing system includes a screen mask [0031], however is silent with respect to a spreading implement. Grot teaches the electrode layer of a ion exchange membrane is formed by printing a ink of catalytically active particles on the surface of the membrane [abs]. Grot teaches the spreading implement [i.e. squeegee; col. 7 line 57-60]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goebel in view of Grot and use the spreading implement, i.e. the squeegee as doing so would enable the screen mask to be applied uniformly and enhance the bonding strength of the fuel cell elements [col. 7 line57-60, col. 8 line 1-5].

Regarding claim 10, modified Goebel the method of Claim 9, wherein applying the seal includes spreading a sealing material across the screen mask with the spreading implement.

Regarding claim 11, modified Goebel the method of Claim 9. Goebel teaches wherein a height of the screen mask can be adjusted to control a height of the seal [0031; i.e. here thickness refers to the claimed height].

Regarding claim 12, modified Goebel the method of Claim 9. Goebel teaches wherein the screen mask is configured to print the seal only at the predetermined location [0031].

Regarding claim 13, modified Goebel the method of Claim 12. Goebel teaches wherein the predetermined location is an outer edge of the fuel cell component [0027].

Regarding claim 16, Goebel teaches the method of Claim 1, however is silent with respect to wherein the fuel cell component is provided on a roll. Grot teaches the roller [col. 8 line 35-42]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goebel in view of Grot and use the roller as doing so allows the appropriate amount of pressure to be applied to the fuel cell components and enhance the bonding strength [col. 8 lines 35-50].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907. The examiner can normally be reached 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729